   Case: 1:15-cv-08940 Document #: 123 Filed: 02/21/19 Page 1 of 5 PageID #:1110




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 GAMON PLUS, INC. and GAMON
 INTERNATIONAL, INC.,

                               Plaintiffs,       Civil Action No. 1:15-cv-08940

        v.
                                   Judge Charles R. Norgle, Sr.
 CAMPBELL SOUP COMPANY, MEIJER, Magistrate Judge Young B. Kim
 INC., THE KROGER CO., and TRINITY
 MANUFACTURING, L.L.C.,

                               Defendants.

 PLAINTIFFS’ UNOPPOSED MOTION FOR LEAVE TO (i) TAKE A DISCOVERY
DEPOSITION AND A DE BENE ESSE DEPOSITION OF MR. TERRY JOHNSON AND
  (ii) CONDUCT LIMITED DOCUMENT DISCOVERY ON AN EXPEDITED BASIS

       Plaintiffs, Gamon Plus, Inc. and Gamon International, Inc. (collectively, “Gamon”),

respectfully move for an Order permitting the parties to (i) take a discovery deposition and a de

bene esse deposition (“Depositions”) of Mr. Terry Johnson (“Mr. Johnson”) pursuant to Rules 30

and 32(a)(4)(C) of the Federal Rules of Civil Procedure, respectively, while this matter is stayed

pending a ruling from the United States Court of Appeals for the Federal Circuit regarding certain

of Gamon’s patents-in-suit (see Court’s 11/29/2018 Order, Dkt. #122); and (ii) engage in limited

document discovery prior to, and in preparation for, the Depositions of Mr. Johnson. In support

of this unopposed motion, Gamon states as follows:

       1.      Mr. Johnson is a critical witness in this litigation. He is the president of Plaintiff

Gamon International, Inc., the secretary of Plaintiff Gamon Plus, Inc., a primary inventor of each

of the four patents-in-suit, and a central player in the business relationship between Gamon and

Defendant Campbell Soup Company that devolved into the dispute that gave rise to this action.
   Case: 1:15-cv-08940 Document #: 123 Filed: 02/21/19 Page 2 of 5 PageID #:1111




       2.      Mr. Johnson is 79 years old and, unfortunately, has suffered an increasingly serious

illness in the past two years. In December 2018, Mr. Johnson suffered a heart attack, requiring

surgery, a three-day hospitalization, and an extensive recovery period. More recently, Mr. Johnson

was hospitalized again due to a fall-related injury, and now requires the assistance of a walker to

move around.

       3.      As a result of Mr. Johnson’s age and declining health over the past several months,

the parties agree that there is good cause to take the Depositions of Mr. Johnson on an expedited

basis while this matter is stayed pending the Federal Circuit’s ruling.

       4.      Courts routinely allow parties to take a de bene esse deposition under similar

circumstances. See, e.g., U.S. v. Firishchak, 468 F.3d 1015, 1022-1023 (7th Cir. 2006) (holding

that district court did not abuse its discretion in allowing the plaintiff to take two de bene esse

depositions, where the plaintiff gave notice that it would be taking de bene esse depositions of two

elderly witnesses more than ten weeks before trial); In re: NC Swine Farm Nuisance Litig., No.

5:15-CV-00013-BR, 2016 WL 3742135, at *5 (E.D.N.C. July 7, 2016) (holding that “the

circumstances of [plaintiff’s expert witness’s] health provide good cause to allow the taking of his

de bene esse deposition on an expedited basis”):

       “The Fourth Circuit, this court, and other courts continue to recognize the distinct
       role of a de bene esse deposition to preserve trial testimony and to distinguish it
       from a deposition taken for the purpose of discovery.” The Neighbors Law Firm,
       P.C. v. Highland Capital Mgmt., L.P., No. 5:09-CV-352-F, 2011 WL 649925, at
       *2 (E.D.N.C. Feb. 10, 2011) (unpublished) (citing Tatman v. Collins, 938 F.2d 509,
       510 (4th Cir. 1991) (recognizing the distinct purpose of de bene esse depositions to
       preserve testimony for use at trial); Lucas v. Pactiv Corp., No. 5:08CV79, 2009
       WL 5197838, at *4 (W.D. Va. Dec. 22, 2009) (unpublished) (denying defendant’s
       motion to quash de bene esse depositions and rejecting defendant’s argument that
       the depositions should have been taken during the discovery period); Bouygues
       Telecom, S.A. v. Tekelec, Inc., 238 F.R.D. 413, 414 (E.D.N.C. 2006) (noting
       distinction between discovery and de bene esse depositions); Local Civil Rule 32.1
       (E.D.N.C.) (“Depositions de bene esse may be taken outside of the period of
       discovery.”)).

                                                -2-
   Case: 1:15-cv-08940 Document #: 123 Filed: 02/21/19 Page 3 of 5 PageID #:1112




Id. at *4.

        5.     Counsel for the parties have conferred concerning the relief sought by this motion.

Subject to Gamon’s agreement to produce certain relevant documents before the Depositions, and

Defendants’ opportunity to conduct a discovery deposition of Mr. Johnson before the sought de

bene esse deposition, Defendants do not oppose this motion.

        6.     At or before the presentment of this motion on March 1, 2019 at 10:30 a.m., counsel

for the parties will submit a schedule for the aforementioned document production, discovery

deposition, and de bene esse deposition.

        WHEREFORE, for the foregoing reasons, Gamon respectfully seeks an Order allowing the

parties to conduct (i) a discovery deposition and a de bene esse deposition of Mr. Johnson while

this matter is stayed pending the Federal Circuit’s ruling and (ii) limited document discovery prior

to, and in preparation for, said depositions.



                                                Respectfully submitted,


Dated: February 21, 2019                        /s/ Matthew G. McAndrews
                                                Raymond P. Niro, Jr.
                                                Matthew G. McAndrews
                                                Kyle D. Wallenberg
                                                NIRO McANDREWS, LLP
                                                200 West Madison Street, Suite 2040
                                                Chicago, IL 60606
                                                (312) 755-8575
                                                Fax: (312) 674-7481
                                                rnirojr@niro-mcandrews.com
                                                mmcandrews@niro-mcandrews.com
                                                kwallenberg@niro-mcandrews.com

                                                Andrew L. Tiajoloff
                                                Tiajoloff & Kelly LLP
                                                Chrysler Building, 37th Floor
                                                405 Lexington Avenue
                                                New York, New York 10174
                                                 -3-
Case: 1:15-cv-08940 Document #: 123 Filed: 02/21/19 Page 4 of 5 PageID #:1113




                                   (212) 490-3285
                                   Fax (212) 490-3295
                                   atiajoloff@tkiplaw.com

                                   Attorneys for Plaintiffs,
                                   Gamon Plus, Inc. and
                                   Gamon International, Inc.




                                    -4-
   Case: 1:15-cv-08940 Document #: 123 Filed: 02/21/19 Page 5 of 5 PageID #:1114




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on February 21, 2019 the foregoing

 PLAINTIFFS’ UNOPPOSED MOTION FOR LEAVE TO (i) TAKE A DISCOVERY
DEPOSITION AND A DE BENE ESSE DEPOSITION OF MR. TERRY JOHNSON AND
  (ii) CONDUCT LIMITED DOCUMENT DISCOVERY ON AN EXPEDITED BASIS

was filed with the Clerk of Court using the CM/ECF system, which will send electronic
notification of such filing to all counsel of record.

        I further certify that all parties in this case are represented by counsel who are CM/ECF
participants.



                                            /s/ Matthew G. McAndrews
                                            Attorney for Plaintiffs,
                                            NIRO McANDREWS, LLP
